63 So. 2d 492 (1953)
PETTIGREW et al.
v.
NITE-CAP, Inc.
Supreme Court of Florida, Division B.
February 27, 1953.
Rehearing Denied March 26, 1953.
Francis K. Buckley and Miller & Miller, Fort Lauderdale, for appellants.
Fleming, O'Bryan & Fleming, Fort Lauderdale, for appellee.
DREW, Justice.
About eleven o'clock in the evening appellant Jennie R. Pettigrew was injured when she walked into a large plate glass door at the entrance of appellee's restaurant. She alleged the lighting inside the premises and the clear colorless glass door, void of markings or handles or other visible objects thereon, rendered the door invisible to such an extent that she did not see it and that the maintenance of such door in the condition described constituted negligence, and that such negligence was the cause of appellant's injury.
Appellant's testimony showed that the door was of clear glass but that there was a wide metal strip on the top and bottom of the door and a lucite handle located in the usual place on the door with black knobs at the top and bottom to hold it in place.
At the close of appellant's case the lower court directed a verdict for the appellee, final judgment was entered and this appeal followed.
*493 The handle, knobs and metal strip on the door were plainly visible and the door was located at the place a door would naturally be expected. It is clear to us that the sole proximate cause of plaintiff's injury was her failure to see that which, by the exercise of reasonable care, she should have seen. See Rosenberg v. Hartman, 313 Mass. 54, 46 N.E.2d 406.
Affirmed.
HOBSON, C.J., and THOMAS and ROBERTS, JJ., concur.